OPINION — AG — ** SINKING FUND — FLOOD CONTROL MONEY ** THE ISSUANCE, APPROVAL AND DELIVERY OF BONDS UNDER ARTICLE X, SECTION 35, OKLAHOMA CONSTITUTION, CREATES A SINKING FUND AS PROVIDED IN ARTICLE X, SECTION 28, OKLAHOMA CONSTITUTION, AND IT IS 'NOT' NECESSARY THAT A LEVY BE MADE TO BRING THE SINKING FUND INTO EXISTENCE. THE STATE TREASURER MUST PAY MONIES RECEIVED AS BENEFITS OF THE FEDERAL FLOOD CONTROL ACT OF COUNTY TREASURERS OF COUNTIES WHEREIN IS LOCATED A FEDERAL CONTROL PROJECT AS THE END OF EACH FISCAL YEAR, AND SAID COUNTY TREASURER MUST PAY 1/4 OF THAT SUM TO THE COUNTY SINKING FUND, IF THERE BE ANY INDEBTEDNESS. (FEDERAL FUNDS, LEVY, EXCISE BOARD, APPROPRIATIONS) CITE: ARTICLE X, SECTION 28, 62 O.S. 204 [62-204] (SAM I. HELLMAN)